 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-01905-001-TUC-JAS (JR)
10                 Plaintiff,                          ORDER
11   v.
12   Ramon Antonio Monreal-Rodriguez,
13                 Defendant.
14
15          Pending before the Court are the Government’s appeal of Magistrate Judge Leslie
16   A. Bowman’s release order (Doc. 35) and Defendant’s motion to strike (Doc. 46). The
17   Court held a hearing regarding the appeal on October 9, 2018.1 In addition to the hearing,
18   the Court reviewed the parties’ briefs (Docs. 35, 41), the transcript of the detention
19   hearing before Magistrate Judge Bowman (Doc. 31), and the binder submitted to the
20   Court by the Government.
21          This Court reviews a Magistrate Judge’s detention order de novo. United States v.
22   Koenig, 912 F.2d 1190, 1191 (9th Cir. 1990). We review the evidence before the
23   magistrate with no deference and make independent findings. Id. at 1192-93. A defendant
24   will be released prior to trial if the Government does not prove either that the defendant is
25   a flight risk by a preponderance of the evidence or that the defendant is a danger to the
26   community by clear and convincing evidence. See 18 U.S.C. § 3142(f) and (g), United
27   States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985); United States v. Gebro, 948
28   1
       This hearing was continued from October 4, 2018, to allow the parties to file written
     briefs and to allow the parties to exchange exhibits. (Doc. 33.)
 1   F.2d 1118, 1121 (9th Cir. 1991). The Court considers the following factors: the nature
 2   and circumstances of the offense charged, the weight of the evidence against the person,
 3   the history and characteristics of the person, and the nature and seriousness of the danger
 4   to any person or the community that would be posed by the person's release. 18 U.S.C.
 5   § 3142(g).
 6          Upon consideration of the briefs, attachments, transcripts, and relevant authority,
 7   the Court finds that Magistrate Judge Bowman properly analyzed the pertinent facts and
 8   legal authority, and correctly found that Defendant is not a serious voluntary risk of flight
 9   and that there is a combination of conditions that would reasonably assure Defendant’s
10   appearance at future court proceedings. Furthermore, Magistrate Judge Bowman
11   correctly found that the Government had not proved by clear and convincing evidence
12   that Defendant is a danger to the community. The Court will amend Magistrate Judge
13   Bowman’s release order. Defendant shall be subject to location monitoring and a curfew
14   as set by Pretrial Services. Defendant shall not leave Pima County absent permission
15   from the Court. The Court also finds that a third-party custodian would be appropriate in
16   this matter. The Court finds that based on Pretrial Services’ Addendum dated October 9,
17   2018, that Defendant’s sister, Yaritza Monreal, would be an appropriate third-party
18   custodian. In light of the text messages regarding potential danger to Defendant’s former
19   romantic partner and her current romantic partner,2 the Court will order that Defendant
20   shall not have contact with his former romantic partner, except as authorized by the
21   Arizona Superior Court in Pima County to facilitate their pending family law matter, and
22   shall have no contact with her current romantic partner. Accordingly,
23          IT IS ORDERED that the Government’s appeal of United States Magistrate Judge
24   Bowman’s release order (Doc. 35) is denied. Defendant shall be released, subject to
25   standard conditions, a $25,000 cash bond, a no contact order with the two individuals
26   identified at the hearing, location monitoring, a curfew, restrictions to not leave Pima
27   County, and Yartiza Monreal as a third-party custodian.
28   2
      Both of these individuals were identified at the hearing before this Court. The Court
     omits their names in the interest of privacy.

                                                 -2-
 1          IT IS FURTHER ORDERED that Defendant’s motion to strike (Doc. 46) is
 2   granted. The Court finds that the supplemental briefing is moot, untimely, and provides
 3   limited information.
 4          IT IS FURTHER ORDERED that this matter is referred back to Magistrate Judge
 5   Jacqueline M. Rateau for pretrial proceedings in accordance with 28 U.S.C. § 636(b)(1)
 6   and Fed. R. Crim. P. 59.
 7          Dated this 12th day of October, 2018.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
